Citation Nr: 0424743	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  97-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for headaches, claimed 
as residuals of a head injury.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased (compensable) disability 
rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Denver, Colorado.  

By a November 1996 rating decision, the RO denied, in 
relevant part, the veteran's claims of entitlement to service 
connection for headaches and for right ear hearing loss.  The 
veteran perfected a timely appeal of these determinations to 
the Board.  In September 2000, the Board remanded the 
headaches and right ear hearing loss claims to the RO for 
additional development.

In a February 2003 rating action, the RO continued the denial 
of the veteran's claims of entitlement to service connection 
for headaches and right ear hearing loss.  By that same 
rating action, the RO also denied the veteran's claims of 
entitlement to service connection for diabetes mellitus and 
tinnitus, and entitlement to an increased (compensable) 
disability rating for left ear hearing loss.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The issue of entitlement to an increased (compensable) 
disability rating for left ear hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and was stationed in 
Korea during his period of active service from March 1971 to 
March 1975.

2.  Diabetes mellitus was not manifested during service or 
for many years later, and is not related to any incident of 
service.

3.  The veteran's headaches existed prior to service and was 
not aggravated by his active military service.

4.  The veteran does not have a presently existing disability 
manifested by right ear hearing loss.

5.  Tinnitus was not manifested during service or for many 
years later and is not related to any incident of service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  Chronic headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  A right ear hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2003).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims of service connection for 
headaches, diabetes mellitus, right ear hearing loss, and 
tinnitus, and that the requirements of the VCAA have in 
effect been satisfied.

The RO has obtained the veteran's service medical records and 
records of the veteran's VA outpatient treatment.  The 
veteran and his representative have been provided with 
Statements of the Case and Supplemental Statements of the 
Case that discussed the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notified 
them of the evidence needed by the veteran to prevail on the 
claims.  In letters dated in October and December 2002, and 
in January 2004, the RO notified the veteran of the evidence 
needed to substantiate his claims for service connection and 
offered to assist him in obtaining any relevant evidence.  
These letters gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
The letter also invited the veteran to send in additional 
evidence that the veteran may have obtained.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the veteran has not been afforded a VA 
examination in order to address the etiology of his diabetes 
mellitus.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be 
competent, and the veteran is required to show some causal 
connection between the disability and military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, the record contains diagnoses of current 
disability for diabetes mellitus, but does not contain any 
indication that the veteran's condition is related to his 
active duty service.  No complaints of or treatment for 
diabetes mellitus are shown in the veteran's service medical 
records.  Indeed, the record shows no complaint of or 
treatment for diabetes mellitus until over 25 years after 
service.  And there is otherwise no suggestion in the record 
that the veteran's condition is associated with his active 
duty service.  38 C.F.R. § 3.159(c)(4) (2002); see also Wells 
v. Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 
Vet. App. 375 (2002).  In the absence of medical evidence 
demonstrating the existence of this condition in service or 
for many years thereafter, referral of this case for a VA 
examination would in essence place the examining physician in 
the role of a fact finder, which is the Board's 
responsibility.  And any medical opinion which links the 
veteran's current condition to his period of service would 
necessarily be based solely on uncorroborated assertions by 
the veteran regarding his medical history.  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For the 
foregoing reasons, the Board concludes that a VA examination 
of the veteran, in connection with his diabetes mellitus, is 
not necessary.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration at this time without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims, 
or for further Board development, as required by the VCAA, or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  No further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  Certain chronic diseases, i.e., diabetes 
mellitus, may be presumed to have been incurred in service, 
although not otherwise established as incurred in or 
aggravated by service, if manifested to a degree of 10 
percent within one year from the date separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to service connection for diabetes 
mellitus, to include as due to Agent Orange Exposure

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(2002).  When such a veteran develops a disorder listed in 
38 C.F.R. § 3.309(e), which disorders have been shown to be 
caused by exposure to Agent Orange, to a degree of 10 percent 
or more following his service in the Republic of Vietnam, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) 
(2003).  In this regard, diabetes mellitus type II is 
enumerated under 38 C.F.R. § 3.309(e).

In addition, the United States of Appeals for the Federal 
Circuit has held that the Veteran's Dixon and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The veteran contends that service connection is warranted for 
diabetes mellitus type II, claimed as due to Agent Orange 
exposure.  In this case, the service medical records do not 
reflect any complaints of or treatment for diabetes mellitus 
in service.  Moreover, the record on appeal also shows no 
complaints of or treatment for diabetes mellitus within one 
year of the veteran's discharge from service.  The first 
indications of this condition found in the record date from 
early 2002, more than 26 years after the veteran's active 
duty service.  In this regard, the Board observes that, 
although the veteran has earnestly insisted that there is an 
etiological relationship between his time in service and his 
diabetes mellitus, he has provided no competent medical 
evidence to sustain this contention.

Although as a layperson the veteran is competent to describe 
symptoms that he might have observed, see Charles v. 
Principi, 16 Vet. App. at 374, the veteran is not competent 
to render medical diagnoses or to establish an etiological 
relationship between a disability such as diabetes mellitus 
and his time in service merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology for his 
condition.

While the veteran clearly has been diagnosed with diabetes 
mellitus type II, the veteran's DD Form 214 indicates that he 
served on active duty from March 1971 to March 1975, during 
which he served 349 days in Korea.  It is significant to 
observe that this evidence shows that, while the veteran did 
have foreign service experience during his time on active 
duty, this time was spent in Korea, not in Vietnam.  In this 
context, the Board points out that a presumption of service 
connection exist for specified diseases, i.e., diabetes 
mellitus type II, based on exposure to herbicides.  However, 
this presumption is only applicable to the use of Agent 
Orange in Vietnam.  38 U.S.C.A. § 1116.  In addition, even if 
the Board were to take judicial notice of the information 
provided to VA by the Department of Defense (DoD) regarding 
the use of Agent Orange in Korea, this information indicates 
that Agent Orange and other herbicides were sprayed in the 
area of the Korean DMZ between 1968 and 1969, well before the 
veteran's service in Korea.  Thus, there is no competent 
evidence which establishes that the veteran was exposed to 
Agent Orange in Korea.

As the record shows no diabetes mellitus until many years 
after service and includes not competent medical relating 
current diabetes mellitus to service, a preponderance of the 
evidence is against the claim.  In addition, presumptive 
service connection for diabetes mellitus as secondary to 
exposure to herbicides is not available because this veteran 
did not service in Vietnam at any time from January 1962 to 
May 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The benefit of the doubt doctrine is not for 
application, and entitlement to service connection for 
diabetes mellitus type II is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


III.	Entitlement to service connection for headaches,
claimed as residuals of a head injury.

The veteran next contends that he is entitled to service 
connection for headaches, including as the result of a head 
injury in service.

The Board notes that it has reviewed the medical and lay 
evidence of record.  Because it is clear that the veteran 
suffers from chronic headaches, the Board will focus on the 
evidence that relates to whether this condition was incurred 
in or aggravated by disease or injury that took place during 
the veteran's military service.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

A veteran who served during a period of war, or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111.  A preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153.

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  Thus, the 
General Counsel has determined that section 3.304(b) is 
therefore invalid and should not be followed.  Id.  

The service medical records show that at service entry, the 
veteran reported having frequent or severe headaches.  This 
condition was not noted by the entrance examiner upon service 
entry, however.  The veteran's service records then reflect 
that the veteran continued to report a history of frequent or 
severe headaches throughout service, but otherwise the 
service medical records do not reflect that the veteran was 
seen or treated for complaints of headaches during service.  
In this regard, the Board noted in its September 2000 
decision, that the service medical records reveal that in 
December 1974 the veteran fainted and hit his head after 
receiving a penicillin shot.  There was no apparent injury 
from this fall.  The veteran did report, however, on his 
January 1975 report of medical history, headaches and a head 
injury.  On service separation, the veteran no longer 
reported frequent or severe headaches on his report of 
medical history and the separation examination was negative 
for headaches or residuals of any head injury that may have 
caused headaches.

The veteran's post-service records reflect that he was 
treated for migraine headaches in May 1996 and was prescribed 
medication for his condition.  He also reported having 
headaches as often as five times per week since approximately 
1985, and reported an electric shock accident that occurred 
in April 1995.  In May 1996, the veteran underwent an MRI 
that found very minimal white matter hyperintensity on T2 
weighted sequences which was nonspecific.  Otherwise, the 
study was normal.

In September 1996, the veteran underwent a formal VA 
examination for, among other conditions, chronic headaches.  
In this report, the veteran reported a history of chronic 
headaches since 1973.  He stated that he sustained a head 
injury when he was underneath a truck and was knocked on the 
head.  The veteran did not know whether he lost consciousness 
in the incident, but did indicate that he had been having 
headaches approximately once a week on and off for the past 
12 years.  The examiner diagnosed the veteran with a history 
of head injury, with chronic headaches.  

In September 2000, this matter was remanded by the Board for 
further development, to include a VA examination in which the 
examiner was asked to opine whether the veteran's December 
1974 head injury, received when he fainted and hit his head, 
is the cause of his current headache disability.  The 
examiner was also asked to opine on whether the veteran's 
current disability could stem from residuals of a concussion 
that pre-existed his military service in March 1971.  And 
finally, the examiner was asked whether the veteran's current 
headache disorder resulted from the electric shock that he 
sustained following service separation.  

In January 2003, the veteran was afforded another VA 
examination in connection with his headaches.  This 
examination was supplemented by an addendum dated in January 
2004.  These reports indicate that the examiner thoroughly 
reviewed the veteran's claims file.  After noting the 
veteran's medical history, the examiner found that the 
veteran had chronic headaches of a mixed variety, some of 
which appeared to be tension headaches.  The examiner opined 
that a large component of his headaches was likely related to 
sleep apnea.  The examiner also noted that the record shows 
that the veteran had these headaches prior to service.  With 
respect to the veteran's head injury sustained when he 
fainted and hit his head, the examiner stated "I do not see 
that this caused any great change in the severity or 
frequency of his headaches.  The MRI does not show any 
evidence of head trauma and it is unlikely that the fall 
caused loss of consciousness.  Rather the injection caused 
him to faint and then hit his head, hence the degree of 
injury from this impact is likely to be negligible."  

In the January 2004 addendum to the January 2003 examination 
report, the examiner more fully addressed the question of the 
relationship between the veteran's condition and his time in 
service.  Here the examiner stated that "[i]n my opinion and 
via review of the chart, the headaches are reported to have 
begun as early as 1970 and [the veteran] entered the active 
duty in 1971.  Hence, the headaches are a pre-existing 
condition prior to his entrance into military service."  
With respect to the fainting spell, the examiner stated 
"[m]y interpretation of the event is that he became 
vasovagal from the injection and lost consciousness and his 
head during the fall.  That is, he did not hit his head hard 
enough to make him pass out.  Thus, the term, 'head injury' 
should not be applied here.  There [are] no reported 
abnormalities on his neurological examinations after the 
event and his MRI brain does not show any evidence for 'head 
injury.'  Hence, this event would not exacerbate his pre-
existing headache condition.  Thus, it is not the cause of 
his current headache disability."  With respect to the 
electric shock incident, the examiner found that "I cannot 
fined any particulars of this event in the c-file."  The 
examiner then stated that she reviewed the literature 
regarding injuries after electric shock and found that 
headaches were not listed as a sequella.  And there was no 
mention of burns or entrance/exit wounds, leading the 
examiner to conclude that the shock was relatively mild and 
therefore "would not have any neurological consequences that 
would worsen his pre-existing headache condition."  Finally, 
the examiner concluded that "[o]verall, it is my opinion 
that [the veteran's] headache condition was pre-existing 
prior to his active duty enrollment and his 'status' is due 
to the natural progress of the disorder rather than the 
result of any injury incurred while in active duty service."

In light of the foregoing, the Board finds that service 
connection is not warranted for headaches.  In reaching this 
determination, the Board notes that the January 2003 and 
January 2004 examiner, specifically found, in multiple 
statements and after two examinations of the veteran's 
records, that the veteran's "headaches are a pre-existing 
condition prior to his entrance into military service."  
Therefore, while the veteran's headaches were not noted by 
the entrance examiner upon service entry, the VA examiner 
clearly concluded that the veteran's headaches existed prior 
thereto.  38 U.S.C.A. § 1111.  The Board also notes that the 
VA examiner specifically found that the veteran's headaches 
were not aggravated by service.  Here the examiner, again 
after noting the evidence and twice reviewing the veteran's 
claims file, stated that the veteran's condition "was pre-
existing prior to his active duty enrollment and his 'status' 
is due to the natural progress of the disorder rather than 
the result of any injury incurred while in active duty 
service."  See 38 U.S.C.A. § 1153; VAOPGCPREC 3-2003.  
Therefore, the Board determines that the presumption of 
soundness under section 1111 has been rebutted.  For this 
reason, service connection for chronic headaches, claimed as 
residuals of a head injury, is not warranted.

As a final matter, the Board notes that the January 2003 VA 
examiner did not specifically offer an opinion regarding 
whether the veteran's current disability could stem from 
residuals of a concussion that pre-existed his military 
service in March 1971, as requested in the September 2000 
Board remand.  Having found that the veteran's condition 
clearly pre-existed service, however, the VA examiner's 
omission of this opinion does not affect the outcome of this 
matter and is therefore harmless.

IV.  Entitlement to service connection for right ear hearing 
loss.

The veteran next contends that he is entitled to service 
connection for right ear hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In January 2004, the veteran was afforded a VA examination to 
determine the extent and etiology of any hearing loss found 
to be present.  The examiner conducted an audiometric 
examination that revealed hearing threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
15
10
LEFT
10
05
15
55
45

Speech audiometry testing revealed speech recognition scores 
of 98% for each ear.  The examiner found that the veteran had 
asymmetrical hearing loss, with hearing within normal limits 
in the veteran's right ear and mild hearing loss in the left 
ear.  

Based on the foregoing, it is clear that the veteran does not 
currently suffer from right ear hearing loss disability for 
VA purposes.

In light of the foregoing, therefore, the Board must deny the 
veteran's claim.  The veteran has not presented evidence that 
he has current right ear hearing loss disability for VA 
purposes.  And without a presently existing disability, a 
claim for entitlement to service connection for such 
condition cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Although the Board does not 
question the sincerity of the veteran's conviction that he 
has a condition due to service, particularly in light of his 
service-connected left ear hearing loss, the Board notes that 
as a layperson, the veteran is not competent on his own to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis, and since the medical evidence is 
against a showing that the veteran has right ear hearing loss 
disability for VA purposes, there is no basis upon which to 
establish service connection for this condition.

V.  Entitlement to service connection for tinnitus.

Finally, the veteran asserts that service connection is 
warranted for tinnitus the on the basis that the disability 
was either incurred in or aggravated by service.  

Following a careful review of the record, the Board finds 
that service connection is not warranted for the veteran's 
tinnitus.  The medical evidence in this case consists of two 
VA examinations dated in January and March 2003, and an 
addendum to the VA examinations, dated in March 2003.  The 
examination reports for these examinations reflect that the 
veteran has been diagnosed with constant bilateral tinnitus 
beginning just following his discharge from service.  The 
examiner also noted the veteran's history of occupational 
noise exposure in service as a fire equipment specialist 
working near the air base flight line.  After examining the 
veteran, however, and reviewing his claims file, the examiner 
found that the veteran's hearing was the same at the time of 
enlistment and separation and that the veteran's hearing was 
not affected during his time in the military.  The examiner 
concluded by stating "[i]t is the opinion of the examiner 
that ... it is unlikely that there was an onset of tinnitus 
during [the veteran's] time in the military."  In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus.


ORDER

1.  Service connection for diabetes mellitus is denied.

2.  Service connection for headaches is denied.

3.  Service connection for right ear hearing loss is denied.

4.  Service connection for tinnitus is denied.


REMAND

For the reasons set forth below, the veteran's claim of 
entitlement to a compensable rating for his left ear hearing 
loss must be remanded for further development and 
adjudication.

The Board notes that prior to the date the appellant filed 
his claim, the VCAA was enacted in November 2000.  This 
liberalizing law is applicable to the appellant's claim 
because it is pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claim for an increased rating 
for his service-connected left ear hearing loss, or what VA 
would do pursuant to the VCAA to assist him with respect to 
this claim.  Further, in the April 2004 Statement of the 
Case, the RO again did not provide an explanation of the 
impact of the VCAA on this claim.  The Board therefore finds 
that the RO should inform the appellant and his 
representative of the VCAA and its notification provisions.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Graves v. Brown, 8 Vet. App. 522 (1995).  
Accordingly, this case must be remanded and on remand, the RO 
must send the veteran a letter advising him of which portion 
of the evidence he is to provide, which part, if any, the RO 
will attempt to obtain on his behalf, and a request that the 
veteran provide any evidence in his possession that pertains 
to his claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for a 
compensable evaluation for his service-
connected left ear hearing loss.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

3.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



